   Case 5:18-cv-03067-SAC Document 23 Filed 03/31/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHAEL A. WOOTEN,

                             Plaintiff,

          v.                                       CASE NO. 18-3067-SAC

CALVIN HAYDEN, et al.,


                             Defendants.


                         MEMORANDUM AND ORDER

    This matter is before the court on the second amended

complaint (Doc. 22) filed by a pre-trial detainee in the Johnson

County Adult Detention Center (JCADC).

                               Background

    In an earlier order, the court summarized the factual

background of plaintiff’s claims as follows:


         Plaintiff is charged with aggravated indecent
    liberties and sexual exploitation of a child. He was taken
    into custody in October 2017 and was ordered to have no
    contact with the juvenile victim. However, he repeatedly
    contacted the victim by telephone from the jail; in a
    state court proceeding, the State described the contents
    of   the   calls   as    including   “extensive    witness
    intimidation…the defendant discussed with and suggested
    to the juvenile victim that she commit suicide.” (Doc.
    15, p. 11.) The jail became aware of these calls and took
    steps to block the victim’s phone number. Despite this,
    the plaintiff was able to contact the victim using
    different telephone numbers that were not programmed into
    the jail telephone system (Id., p. 12.).

         In December 2017, the state district court ordered
    that plaintiff be prohibited from using the telephone in
    the JCADC. The jail responded by placing plaintiff in a
    solitary confinement cell with release for three hours
    daily. (Id., p. 7).
   Case 5:18-cv-03067-SAC Document 23 Filed 03/31/21 Page 2 of 4




     In the earlier order, the court directed plaintiff to show

cause why the claims should not be dismissed and granted leave to

file a second amended complaint. In the second amended complaint,

plaintiff alleges defendant Hayden, the Sheriff of Johnson County,

and defendant Judge Kelly Ryan of the Johnson County District Court

“made the decision to punish [him] by solitary confinement.” Doc.

22, p. 2. He also explains, “I filed several motions with the

Johnson County Court for release during that time and the judge

denied the motions.” Id. at p. 3. Although the caption portion of

the form complaint also identifies as defendants Sgt. Hostetler and

“6 remaining on additional sheet”, plaintiff does not identify any

personal participation by these defendants.

                               Discussion

     The court has screened the amended complaint under 28 U.S.C.

§ 1915A(a), which requires the court to conduct an initial review

of a complaint against governmental officers filed by a prisoner

and under 28 U.S.C. § 1915(e)(2), which requires a review of a

complaint brought by     a party proceeding in         forma pauperis    to

determine its sufficiency. The court must dismiss a complaint or

any part of it if a plaintiff presents claims that are legally

frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).

    As   a   pretrial   detainee,   plaintiff    was   protected   by   the

Fourteenth Amendment from being subjected to any punishment without
   Case 5:18-cv-03067-SAC Document 23 Filed 03/31/21 Page 3 of 4




due process. Blackmon v. Sutton, 734 F.3d 1237, 1241 (10th Cir.

2013). However, governmental officials may place restrictions on a

pretrial detainee without due process, so long as the measures

imposed do not amount to punishment. Bell v. Wolfish, 441 U.S. 520,

535 (1979).

    The distinction between whether a condition does or does not

amount to punishment turns on whether the condition is imposed

incident to a legitimate governmental interest or purpose. Id. at

536-37. Those restrictions that “are reasonably related to the

institution’s interest in maintaining jail security do not, without

more, constitute unconstitutional punishment, even if they are

discomforting.” Id. at 540.

    In this case, the decision to place plaintiff in segregation

came after less restrictive measures were unsuccessful in curbing

his telephone contacts with the victim of the criminal charges

pending against him. It appears the state district court considered

those measures necessary, as the plaintiff reports the trial court

rejected   several   motions   concerning    his   placement.      The   facts

support a finding that the placement was related to a legitimate

interest, namely, preventing an accused from contacting a victim,

rather than punishment.

     Next, plaintiff’s claim for relief seeks monetary damages for

the stress of being placed in segregation and for being denied a

speedy trial. A claim alleging the denial of a speedy trial must be

addressed in the state courts, and, if necessary, through federal
   Case 5:18-cv-03067-SAC Document 23 Filed 03/31/21 Page 4 of 4




habeas    corpus     rather    than   in   a    civil   rights   action.    Also,

plaintiff’s claim for compensatory damages is barred by 42 U.S.C.

§ 1997e(e). That provision, enacted as part of the Prison Litigation

Reform Act (PLRA), states that “[n]o Federal civil action may be

brought   by   a    prisoner    confined   in    a   jail,   prison,   or   other

correctional       facility,   for    mental    or   emotional injury suffered

while in custody without a prior showing of physical injury or the

commission of a sexual act....”).

     For the reasons set forth, the court concludes the plaintiff’s

second amended complaint must be dismissed for failure to state a

claim for relief. Plaintiff’s placement in segregation, though

restrictive, is supported by a legitimate institutional purpose.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS SO ORDERED.

     DATED:    This 31st day of March, 2021, at Topeka, Kansas.




                                      S/ Sam A. Crow

                                      SAM A. CROW
                                      U.S. Senior District Judge
